79 So. 3d 881 (2012)
Arthur L. DISBROW, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-3999.
District Court of Appeal of Florida, Fifth District.
February 10, 2012.
Arthur L. Disbrow, Live Oak, pro se.
No Appearance for Appellee.
PER CURIAM.
We affirm the summary denial of Disbrow's motion seeking postconviction relief. Our affirmance is without prejudice to Disbrow challenging his sentence on double jeopardy grounds. See, e.g., Obantu v. State, 50 So. 3d 107 (Fla. 5th DCA 2010) (probationer, whose original sentences were true split sentences, could not be sentenced in two violation of probation cases to term exceeding remaining balance of suspended portion of his sentences).
AFFIRMED.
MONACO, EVANDER and COHEN, JJ., concur.